Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered October 2, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the court’s overall conduct of the proceedings and heated exchanges with counsel, particularly in light of the court’s instructions, presumably followed by the jury (see, People v Gonzalez, 38 NY2d 208; People v Yanowitch, 227 AD2d 225, lv denied 88 NY2d 997). To the extent the court erred in its handling of a jury note, such error does not warrant reversal since the note only related to the count for which defendant was acquitted. Finally, defendant abandoned his claim that he was entitled to an unspecified sanction for the loss of a police report. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.